Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekuma (PG Pub 2006/0044815 A1), Sommers (PG Pub 2003/0053310 A1), and Chikugawa (PG Pub 2004/0240872 A1).
Regarding claim 1, Takakuma teaches a light-emitting module comprising: a lightguide plate (12 with reflective surface 13, fig. 1, paragraph [0028]) having a first main surface and a second main surface opposite to the first main surface, the substrate including a first recess (opening 16) in the first main surface; a light source (14 or 15) provided at the first main surface of the lightguide plate, the light source being located in the first recess so as to correspond the unit region.
Takakuma does not teach the lightguide plate to include a plurality of unit regions and a plurality of first recesses.
In the same field of endeavor, Sommer teaches a lightguide plate (copper plate 10, paragraph [0028], fig. 2) includes a plurality of unit regions arrayed one-dimensionally or two-dimensionally (figs. 1 and 2), the plurality of unit regions including at least one first unit region (any ones of 16A to 16D, figs. 1 and 2) and a plurality of second unit regions (any ones of 16A to 16D, figs. 1 and 2), the lightguide plate including a plurality of first recesses (20) in the first main surface, the plurality of first recesses corresponding to the plurality of unit regions, each of the light sources (22A to 22D) being located in the first recess so as to correspond to one of the plurality of unit regions; for the known benefit of increasing the brightness of the overall output light by having an array of light sources as supposed to just two in Sommer.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light-emitting module in Takakuma to include a 
the lightguide plate including a plurality of first recesses in the first main surface, the plurality of first recesses corresponding to the plurality of unit regions, each of the light sources being located in the first recess so as to correspond to one of the plurality of unit regions; for the known benefit of increasing the overall brightness of the module.
Takekuma in view of Sommers teaches wherein in the plurality of second unit regions, an optical axis of the light source (14, fig. 1 of Takekuma) is coincident with a center of the first recess (fig. 1) at the first main surface in a plan view, in the at least one first unit regions, the optical axis8762019181USB9022CK-USlP of the light source (15, fig. 1 of Takekuma) is offset from a center of the first recess at the first main surface in the plan view, and in the at least one first unit regions.
Takekuma does not teach a light-transmitting member provided in the first recess in each of the plurality of unit regions.
In the same field of endeavor, Chikugawa teaches a light-transmitting member (7, fig. 2) provided in the first recess, the light- transmitting member covering at least a portion of a lateral surface of the light source (3), an upper surface of the light-transmitting member has a first receding part receding toward a bottom surface side of the first recess, for the benefit of keeping the device in stable condition (stable quality, paragraph [0036]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a light-transmitting member in the first recess, the light- transmitting member covering at least a portion of a lateral surface of the light source, 
Regarding claim 4, Takekuma teaches the light-emitting module of claim 1, wherein the plurality of unit regions are arranged two- dimensional in row and column directions in an array (fig. 1), and the at least one first unit region includes a plurality of first unit regions located in an outermost row or column (any of the outermost row or column, fig. 1) of the array of the plurality of unit regions.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekuma (PG Pub 2006/0044815 A1), Sommers (PG Pub 2003/0053310 A1), and Chikugawa (PG Pub 2004/0240872 A1) as applied to claim 1 above, and further in view of Tanuma et al (PG Pub 2011/0062473 A1).
Regarding claim 17, the previous combination remains as applied in claim 1.
The previous combination does not teach a second reflecting layer covering the first main surface.
In the same field of endeavor, Tanuma teaches a second reflecting layer (Au in layers 2 and 3, fig. 32, paragraph [0126], is known to be reflective) covering the first main surface, for the known benefit of providing electrical bias to the light emitting element (6).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second reflecting layer covering the first main surface for the known benefit of providing electrical bias to the light emitting element.
Allowable Subject Matter
Claims 2,3,5-16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“in the plurality of second unit regions, the upper surface of the light-transmitting member does not have a recession toward the bottom surface side of the first recess” (claim 2);
“in the plurality of second unit regions, the upper surface of the light-transmitting member has a second receding part receding toward the bottom surface side of the first recess, and a depth of the second receding part is smaller than a depth of the first receding part” (claim 3); nor
“a plurality of lens structures provided in the second main surface of the lightguide plate” (claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899